Citation Nr: 0127764	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  96-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for gouty arthritis, 
currently evaluated as 60 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the right ankle, with traumatic arthritis, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an effective date earlier than May 21, 
1991 for the grant of a 100 percent evaluation for post-
traumatic stress disorder.

6.  Entitlement to an automobile or other conveyance and 
adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from September 1954 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran's gouty arthritis disability is currently 
manifested by no weight loss, anemia, incapacitating 
exacerbation occurring four times a year or a lesser number 
over prolonged periods of time, with such attacks being 
managed at home, no acute attacks upon VA examination, normal 
serum urea upon laboratory examination, and pain in the 
joints independent of gout; of which symptoms are not 
considered totally incapacitating.  

2.  The veteran's right ankle disability, with traumatic 
arthritis, is currently manifested by subjective complaints 
of pain, and objective observations of the same, decreased 
range of motion, and objective clinical evidence of bridging 
between the distal tibia and fibula, and post-traumatic 
deformity of the interosseous membrane in the distal 
tibiofibular region on the right, which may be characterized 
as maluniuon. 

3.  The veteran's diastolic blood pressure is predominantly 
less than 120 and his systolic blood pressure is 
predominantly less than 200.  

4.  The veteran's prostatitis disability is currently 
manifested by an enlarged prostate, with essentially no 
symptoms, objectively seen as nontender, with subjective 
complaints of tenderness, and is analogous to urinary 
frequency with daytime voiding interval between two and three 
hours, or awakening to void two times per night; 
representative of symptoms no more than 10 percent disabling.  

5.  In a final decisions dated in September 1986, June 1988, 
and January 1991, the RO denied an evaluation in excess of 30 
percent for PTSD; and the veteran did not appeal.  

6.  The RO next received an indication of the veteran's 
intent to claim entitlement to an increased rating on May 21, 
1991; there is neither correspondence nor records of VA 
treatment or examination received in the interim between the 
January 1991 RO decision and receipt of the May 21, 1991 
application for benefits that may be considered a claim for 
increase; other than a May 1, 1991 correspondence wherein the 
veteran agreed that he was entitled to a 30 percent rating 
for his service-connected psychiatric disability.

7.  In a rating decision dated in September 1994, the RO 
increased the rating assigned for PTSD to 100 percent, 
effective May 21, 1991.

8.  The veteran has not raised a claim of clear and 
unmistakable error (CUE) in the RO's September 1986, June 
1988, and January 1991 rating decisions.

9.  It was not first factually ascertainable within one year 
prior to May 21, 1991, that the veteran met the criteria for 
a 100 percent rating for PTSD.

10.  The veteran's service-connected disabilities are PTSD 
with anxiety reaction, rated as 100 percent disabling; gouty 
arthritis, rated as 60 percent disabling; hypertension, rated 
as 20 percent disabling; residuals of a fracture of the right 
ankle, with traumatic arthritis, rated as 20 percent 
disabling, with an increase to 30 percent disabling 
presently, prostatitis, rated 10 percent disabling; and right 
tarsal tunnel syndrome, rated 10 percent disabling.  

11.  The veteran's service-connected disabilities 
independently rated as 60 percent or more, have not resulted 
in loss or permanent loss of use of one or both feet; loss or 
permanent loss of use of one or both hands; permanent 
impairment of vision of both eyes with central visual acuity 
of 20/200 or less in the better eye, with corrective glasses, 
or a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of 
visual field subtends an angular distance no greater than 20° 
in the better eye.  The service-connected disorders also have 
not resulted in ankylosis of one or both knees or one or both 
hips.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for service-connected gouty arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096- 2099 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017 (2001).

2.  The criteria for an evaluation of 30 percent for a right 
ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096- 2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. 4.7, 4.20, 4.40, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5010, 5262, 5271.  

3.  The criteria for a disability rating in excess of 10 
percent  for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2001); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096- 2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.321, 4.1, 
4.104, Diagnostic Code 7101 (1997), (2001).

4.  The criteria for an evaluation in excess of 20 percent 
for prostatitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096- 2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107; 38 C.F.R. Part 4, Diagnostic Code 7527 (2001).

5.  The criteria for an effective date prior to May 21, 1991, 
for the assignment of a 100 percent evaluation for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096- 2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107; 38 C.F.R. 
§ 3.400 (2001).

6.  The criteria for entitlement to an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only, are not met.  38 U.S.C.A. § 3902 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096- 2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107; 38 C.F.R. 
§§ 3.808, 4.14 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (or VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  In addition, VA recently 
promulgated new regulations implementing these statutory 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Review of the claims folder reveals compliance 
with the new statutory and regulatory provisions.  

That is, by way of the original rating decisions, as well as 
the current statements of the case and supplemental 
statements of the case issued through June 2001, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  In addition, the 
RO has secured VA medical records and examinations as 
required.  Also, the veteran submitted various private 
medical records.  

By way of a letter dated in February 1996, the RO notified 
the veteran that while reviewing his claims file, it was 
noted that he had an active appeal pending which was 
erroneously canceled.  The appeal was for an increase in 
service-connected disability compensation for gouty 
arthritis, traumatic arthritis to the right ankle, 
hypertension, and prostatitis.  The appeal was erroneously 
canceled because the veteran had been granted a total 
evaluation of 100 percent for PTSD, with special monthly 
compensation at the housebound rate, which was the maximum 
amount of benefits for which he was eligible based on the 
then present status of his service-connected disabilities.  
The veteran was asked to advise VA if he wished to pursue the 
appeal; and in March 1996, the veteran notified the RO in 
writing of his intent to go forward with the appeal on all 
issues.  Finally, the veteran has had ample opportunity to 
present evidence and argument in support of his claims.  

Review of the recently promulgated regulations reveals no 
significant changes applicable to this case that would 
warrant additional comment from the veteran or his 
representative.  Therefore, there is no indication that the  
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  The Board is satisfied that the RO has 
fulfilled the applicable notice and duty to assist 
provisions.  


II.  Factual Background

In August 1983, the veteran was examined at VA.  
Neuropsychiatric examination revealed a psychiatric diagnosis 
of dysthymic disorder by history, and a neurologic diagnosis 
of no neuropathology found at all as residual of an alleged 
head injury.  Cardiovascular examination revealed a history 
of arterial hypertension with chest pain, and the veteran 
reported that he was first told that he had high blood 
pressure in 1976, during his tour of duty as an Army medic, 
and that he was given medication for the condition.  The 
pulse was 68 and blood pressure 140/86, with the veteran 
taking medication prior to being examined.  The diagnosis was 
arterial hypertension.  Corresponding x-rays of the chest 
revealed that the heart size and pulmonary vessels were 
normal, and that lungs were clear.  The impression was normal 
chest examination.

At that time, physical examination of the prostate revealed 
no tumor or tenderness, and the prostate was of normal size, 
shape and consistency.  The corresponding diagnosis was that 
no genitourinary disease found.

Musculoskeletal examination revealed a history of right ankle 
fracture in service.  As for gout, the veteran was first told 
that he had elevated uric acid level with gout in 1969 while 
in Vietnam.  He currently took medication for his gouty 
arthritis and arthritic pain.  The diagnosis was no 
orthopedic disease found in the right ankle.  Corresponding 
x-rays of the right ankle revealed that there was bony 
bridging between the distal tibia and fibula, and there were 
some posterior calcaneal spurs present.  The impression was 
bony bridging between distal tibia and fibula, consistent 
with history of prior trauma.  

From October 1984 to December 1984, VA outpatient treatment 
records reveal that the veteran was seen for complaints of 
nervousness.  Treatment records revealed some symptoms of 
PTSD.  He did not have homicidal or suicidal ideation.  The 
veteran was given valium for medication; to which he became 
addicted.

In March 1985, the veteran as seen at the VA orthopedic 
clinic for recent right ankle and foot flare-up.  The 
impression was acute exacerbation of gouty arthritis.  

In April 1985, the veteran was seen at the VA mental health 
clinic for a history of PTSD symptoms and anxiety disorder.  
Valium detoxification was offered to him, and he refused.  
The assessment was anxiety with psychosomatic complaints and 
headaches.  

In April 1985, the veteran was seen for follow-up for high 
blood pressure.  His blood pressure was 138/88, and he was 
given Inderal for medication.  Also in April 1985, it was 
noted that the veteran had chronic prostate problems.  

In April and May 1985, the veteran was seen at VA's 
rheumatology clinic for gout.  In April, the veteran 
complained of swelling and tenderness in the right foot and 
ankle.  He was on crutches, and examination revealed minimal 
swelling, and increased temperature in the right foot and 
ankle.  There was decreased range of motion.  The diagnosis 
was gout.  In May, the diagnosis was gout versus septic 
arthritis.  The gout was in the left knee, and the knee was 
"tapped" and cleaned.  

At a May 1985 VA examination, the veteran complained of 
nervousness, anxiousness, headache, cramps, and being unable 
to be without Valium.  The examiner noted that the veteran 
became dependent on medication due to the fact that he had 
been left on them for such a long time, and needed to remain 
on the drugs indefinitely.  The examiner stated that, as the 
veteran was being withdrawn from medication, he had lots of 
problems and felt uncomfortable and anxious, disturbed and 
distressed, ill at ease, and grouchy.  The diagnoses included 
Axis I, Adjustment disorder with depressed mood, drug 
dependence to Benzodiazepines; and Axis II, Borderline 
personality disorder.  It was noted that the veteran had 
occupational and psychosocial impairment.  

An October 1985 VA psychological evaluation revealed a long 
history of valium dependence and a provisional diagnosis of 
anxiety neurosis.  After mental status examination of the 
veteran, the examiner determined that the diagnosis was Axis 
I, PTSD.  

January 1986 VA outpatient treatment records reveal that the 
veteran complained of having problems with his right ankle.  
Examination revealed minimal effusion in the right ankle.  

Also in January 1986, VA treatment records show that the 
veteran was seen for a history of anxiety, detoxification and 
decreased sleep with nightmares.  The impression was history 
of substance abuse, and PTSD.  In February 1986, the 
impression was the same, and with chronic anxiety with 
depression by history.

In May 1986, the veteran underwent a series of VA 
examinations.  VA general medical examination revealed that 
the veteran's blood pressure was 132/84, and 114/86 in the 
left arm, seated; and 110/86, in the right arm, seated.  

By history, the veteran reported having been diagnosed with 
prostatitis in 1979, and reported that, presently, he was 
symptomatic and having pain with ejaculation.  Examination of 
the prostate revealed that the prostate was boggy, enlarged 
and tender.  

Musculoskeletal examination revealed that there was full 
range of motion in the elbows, wrists and fingers, and that 
they were cool.  There was tenderness in virtually all joints 
with markedly reduced hand grip strength bilaterally.  No 
synovial thickening was palpable.  Hips had full range of 
motion, and there was slightly reduced flexion in the knees 
and pain on maximum flexion.  There were bilateral small 
effusions, although knees were cool, without joint space 
tenderness.  Ankles were cool without swelling and were with 
full range of motion.  There was mildly tender joint space.  
The feet were normal in appearance but tender at the first 
and second metatarsophalangeal joints, bilaterally.  

The examiner's impression was 1.)  Gout, probably 
inadequately controlled on present medications.  Use of 
diuretics may be contributing to hyperuricemia, 2.)  Fracture 
of the right ankle, secondary to degenerative joint disease, 
3.)  hypertension adequately controlled on present 
medications by the examiner's measurements that day, and 4.)  
chronic prostatitis, currently symptomatic.  The examiner 
noted that, upon laboratory testing, the rheumatoid factor 
was negative, and that the uric acid level was normal, and 
the urine culture was negative.  

Corresponding x-ray reports reveal that there was some heart 
enlargement with left ventricular prominence; otherwise an 
unremarkable chest x-ray.  X-rays of both hands and wrists, 
and both knees and feet revealed an impression of no evidence 
of gout or inflammatory arthritis.  Medial compartment 
degenerative joint disease, as well as prominent post-
traumatic deformity of the interosseous membrane in the 
distal tibiofibular region on the right was noted.  Small 
vessel calcification suggested diabetes.  

At the May 1986 special psychiatric VA examination, the 
veteran was neatly dressed, alert, cooperative and well-
oriented.  The examiner noted that the veteran seemed 
anxious, and he was not depressed.  He did not show evidence 
of a thought disorder or psychotic process.  The diagnosis 
was chronic anxiety disorder.  

From June 1986 to December 1992, the veteran was seen at VA 
for multiple ailments and treatment.  In pertinent part, a 
history of high blood pressure, arthritis and gout, anxiety 
and depression, were well documented in the treatment 
records.  In particular, a diagnosis of arthralgia was made 
in August 1986.  A July 1987 vocational rehabilitation series 
of tests revealed personality difficulties of a long standing 
nature, such that there was a poor prognosis for the utility 
of traditional training in VA's vocational rehabilitation 
program.  In July 1987, the diagnosis included PTSD with 
anxiety and depression.  

In October 1987, right ankle x-rays showed a plantar 
calcaneal spur.  In October 1987, the veteran was seen at the 
arthritis clinic for an assessment of his multiple joint pain 
and history of gout.  He was given musculoskeletal and 
neurological examinations.  The impression was that there was 
a collection of musculoskeletal pain, including pain probably 
referable to the trapezius from the neck; degenerative joint 
disease in the right medial compartment of the knee; 
patellofemoral disease on the left, with patellar tendinitis; 
and probable mild ankle degenerative joint disease on the 
right.  The examiner opined that the veteran's bilateral flat 
foot condition accounted for the numbness.  Laboratory 
results revealed that uric acid was 8.7, and other chemistry 
screens were normal.  He was slightly anemic.  

In November 1987, at the arthritis clinic, the impression was 
patellofemoral pain, probably the most likely problem in the 
knee.  It was noted that the veteran had been seen in the 
podiatry department and orthotics had been ordered to help, 
or not, with the plantar pain and right ankle pain.  

VA outpatient treatment records dated in 1989 show continued 
treatment for the right ankle, arthritis, gout, psychological 
problems, and high blood pressure.  In particular, 
neurological studies in June 1989 revealed normal 
electromyogram and nerve conduction study, with no evidence 
of peripheral neuropathy or compression neuropathy involving 
the lower extremities.  These tests were done because of the 
veteran's "bizarre leg pain," with numbness, and tingling.  
The examiners were looking for generalized peripheral 
neuropathy.  Mental health clinic notes from September 1989 
show that the veteran had dysthymia and PTSD, and that the 
veteran continued treatment there during 1990.  

In July 1990, the veteran underwent a series of VA 
examinations.  The psychiatric assessment revealed that the 
veteran was cooperative, an honest historian, and that his 
symptomatology was clearly related to his Vietnam stressors.  
The veteran reported having difficulty with anxiety, anger 
and sleep impairment in 1966 with worsening symptoms since 
that time.  He had daily intrusive thoughts of Vietnam, with 
intermittent flashbacks.  He had a positive startle response, 
but denied survivor guilt.  He avoided people, places and 
things which reminded him of Vietnam.  His symptoms were 
markedly worse when he saw combat related media programs.  
The examiner noted that the veteran had emotional lability, 
with well-documented anxiety symptoms.  He had long-standing 
problems with anger, difficulty getting along with peers and 
supervisors and frequent temper outburst.  While in the Army, 
his temper outbursts resulted in court-martials on four 
occasions, one time resulting in a reduction in rate.  The 
veteran had ongoing marital discomfort, due to his anger 
problems.  He had difficulty with employment and had lost 
jobs due to his temper outbursts.  He had nightly impaired 
sleep, when not taking Benzodiazepine medication.  Even with 
medication, he had nightmares and night sweats approximately 
four times per week.  His wife frequently complained about 
him thrashing around in bed.  The examiner noted that there 
was no evidence of organic mental impairment.  Neither was 
there evidence of delusions, hallucinations or thought 
disorder.  

The diagnoses were Axis I, PTSD, as manifest by intrusive 
thoughts of Vietnam, flashbacks, startle response, avoidance 
phenomena, emotional lability, and impaired sleep; and Axis 
V, current global assessment of functioning 60, with the 
highest in the past year being 60.  In summary, the examiner 
stated that the veteran clearly met the criteria for PTSD, 
under DSM-III, and that in the past, he had attempted to 
self-medicate with alcohol.  When he stopped drinking, his 
PTSD symptoms worsened.  Evidence of Benzodiazepine 
dependence had been shown in the past, again as an effort at 
self medication.  The examiner stated that the veteran 
appeared to have moderate occupational and social impairment, 
due to PTSD.  He was referred to a PTSD program. 

On special orthopedic examination in July 1990, the chief 
complaint from the veteran was of gouty arthritis of the 
knees and feet, and (residuals of) a fracture of the right 
ankle.  Physical examination revealed that the veteran was in 
no acute distress, and that he walked without a limp.  He was 
able to walk on his toes and heels.  There was no swelling 
about either knee.  There was a leg length discrepancy with 
the right lower extremity approximately 2 centimeters shorter 
than the left.  Thigh circumference was 43.0 centimeters 
bilaterally, and the calves measured 34.5 centimeters 
bilaterally.  The veteran was able to achieve flexion from 
zero to 135 degrees in both knees.  There was good medial and 
lateral stability.  

According to the examiner, the ankles extended from zero to 
15 degrees bilaterally, and flexion was from zero to 35 
degrees bilaterally.  There was no swelling about the ankles, 
and there was good lateral stability.  There was some 
generalized tenderness about the right ankle.  There was also 
generalized tenderness about the first metatarsal phalangeal 
joints, bilaterally, and about the dorsum of the bases of the 
metatarsal phalangeal joints of the lesser toes.  There was 
some loss of the medial longitudinal arch.  The patellar and 
Achilles reflexes were 2+ and symmetrical.  A sensory 
examination was normal.  There was good muscle bulk and tone 
at the lower extremities.  On manual muscle testing, there 
was a weakness about the lower extremities of a give-way 
type.  This was a global weakness.  

The examination impression was 1.)  gout, by history, 2.)  
chondromalacia patellae, bilateral 3.)  right ankle fracture, 
healed, and 4.)  leg length inequality right shorter than 
left.  Corresponding x-ray reports of the right ankle and 
both knees are of record.  

Treatment records dated from October 1989 to November 1990, 
show that the veteran was treated privately for chronic ankle 
(left) problems, possible tarsal tunnel syndrome, right leg 
and foot pain, bilateral pes planus, chronic pain in the feet 
and legs, gout (not considered the current problem), and 
acute arthritis.  Noteworthy, is that in September 1989, the 
physician stated that the veteran was unable to work 
continuously for more than a month.  In October 1989, it was 
noted that the veteran was seen for trouble with his right 
foot, and that he needed to walk with a cane.  He needed to 
be off from work since his job required standing.  

In November 1990, a VA physician wrote a letter to the 
veteran's private physician and described that the veteran 
was suffering from an uncharacterized type of arthritis with 
attacks of pain and swelling that came unexpectedly.  In 
addition, the veteran had a muscle pain disorder of both legs 
(anterior compartments) aggravated by long standing.  The VA 
physician encouraged the veteran to work whenever he felt 
that he was able, and that he was returning to work on 
November 19th (1990). after having had an absence since 
October 2nd   (1990).  His limitations included limited stair 
climbing and minimal lifting.  

In May 1991, the veteran was seen at VA in the rheumatology 
department.  He presented with complaints of more pain and 
swelling in the right foot, and the veteran was concerned 
that it was gout.  The pain occurred largely with walking, 
including with the right ankle and right lateral leg and 
posterior knee.  Physical examination revealed tenderness in 
the knees.  

In a letter dated in August 1991, the veteran's VA physician 
indicated that the veteran's lab tests again showed an 
inflammation in the knee, not gout (emphasis in the 
original); a uric acid in the normal range (6.4), and anemia 
suggesting that he was losing blood somewhere.  

At VA examination in October 1991, the veteran was evaluated 
for residual right ankle fracture with traumatic arthritis.  
The veteran complained of chronic swelling, aching, pain and 
instability.  The pain worsened with weight bearing.  
Physical examination revealed that the veteran had an obvious 
limp.  Examination of the right ankle revealed tenderness 
along the lateral malleolus.  Range of motion was limited to 
dorsal flexion of less than 5 degrees, plantar flexion of 
less than 5 degrees, and the veteran was unable to invert or 
evert the ankle.  The examiner noted that there was 
significant pain with minimal movement to the ankle.  The 
diagnosis was history of right ankle fracture with worsening 
pain, and decreased range of motion.  X-rays of the right 
ankle showed healed fracture and moderate degenerative joint 
disease.  

October 1991 VA psychiatric examination revealed that, upon 
mental status examination, the veteran appeared rather 
preoccupied and that he spent the initial moments of the 
interview pacing the office and was apparently fairly 
anxious.  The examiner noted that the veteran exhibited some 
dependent and depressed mood.  There was no current suicidal 
or homicidal ideation or intent.  There was no evidence of 
psychotic thought process.  There was a moderate sense of 
interpersonal paranoia and distrust.  He had quite restricted 
affect and tended to focus on negative aspects of his 
history.  Memory and concentration were grossly intact, 
though not formally tested.  He was otherwise alert and 
oriented times three.  The veteran's insight was limited, and 
his judgment was fair to poor.  The diagnoses were Axis I, 
Post-traumatic stress disorder, chronic with accompanying 
anxiety and depression; and possible benzodiazepine abuse; 
and Axis II, rule out unspecified personality disorder.  

In the discussion of the diagnosis, the examiner stated that 
PTSD was supported by exposure to life-threatening 
circumstances and prolonged exposure to casualties of war 
during the veteran's three tours of duty as medic.  The 
examiner opined that it appeared likely that the veteran had 
indeed been exposed to significant emotionally charged 
trauma.  The examination showed that PTSD continued in the 
form of nightmares, symbolic phenomena reminding him of the 
war, avoidance behavior which included people and crowds, and 
sense of interpersonal detachment and estrangement from 
others, emotional numbing, startle reaction, hypervigilance 
and physiological reactivity.  He also exhibited a moderate 
amount of depression, generalized anxiety, as well as 
dependence qualities with difficulty in managing his overall 
social and occupational function.  He was otherwise competent 
to handle funds for VA purposes.  

Any other VA outpatient treatment records dated from December 
1987 to December 1992, show that the veteran continued 
treatment at the mental health clinic, and had specific 
treatment for right ankle and other orthopedic and joint 
pain.  VA outpatient treatment records show that the veteran 
continued mental health treatment during 1992, and that he 
was seen continuously for problems with pain in his legs and 
right ankle.  In May 1992, the veteran was seen at the 
rheumatology clinic for left knee problems.  Bilateral 
patella tendinitis was diagnosed. 

In April 1993, the veteran underwent VA general examination.  
The examiner was asked to address the veteran's arthritic 
problems.  The examiner noted that the veteran had an 
extensive medical file and that he was a poor historian.  His 
medical problems included hypertension, generalized 
arthritis, gouty arthritis, benign prostatic hypertrophy, and 
PTSD.  

The examiner noted that the veteran's main problem seemed to 
be with his knees, ankles and feet.  The veteran had right 
neuritis and wore a cutaneous nerve stimulator for the 
problem.  He had a hinged ankle brace for the right ankle, 
which went up and included the infrapatellar area.  The 
veteran wore a soft flexion brace with metal support on the 
left knee.  He complained of repeated swelling in the left 
knee and that he had had gout.  The veteran reported that he 
had some urinary tract problems and had been told that he had 
prostatitis.  

Physical examination revealed that his blood pressure was 
170/110 in the right arm, sitting.  Heart and lungs were 
normal, and the abdomen was normal.  Genitals showed no 
evidence of hernia, and the veteran declined rectal 
examination.  The examiner stated that, from a 
skeletomuscular point of view, the veteran was difficult to 
examine.  The veteran was hesitant to do much in the way of 
motion, in particular, with his knees.  There was 50 percent 
normal range of motion in the neck, and the veteran was able 
to forward flex his fingertips.  He could tie and untie his 
shoes without difficulty.  His wrists appeared normal, and 
the elbows appeared normal.  He was able to move his left 
shoulder in a reasonable manner; however, there was pain with 
abduction greater than 100 degrees with the right shoulder.  
The veteran resisted motion of both knees.  There was minimal 
fusion on the left and there was minimal swelling.  The right 
ankle seemed to move normally, although the veteran guarded 
in the motion of the right ankle.  The feet were not 
deformed.  

The examiner's impression was 1.) osteoarthritis of both 
knees, 2.) probable osteoarthritis of the ankles, 3.) history 
of gouty arthritis of the feet, 4.) hypertension, and 5.) 
prostatitis.  In an addendum, the examiner stated that it 
seemed as though the left knee had been aspirated several 
times and gouty crystals had been found.  The left knee was 
warm upon examination that day, and a diagnosis of the knee 
was "gouty arthritis involving the left knee."  
Corresponding x-rays of bilateral knees showed an impression 
of moderate degenerative joint disease of the knees 
bilaterally.  Corresponding x-rays of bilateral ankles, 
showed an impression of probable post traumatic changes of 
the right tibia-fibular joint with mild degenerative changes 
at the ankle.  There was no evidence of degenerative joint 
disease of the left ankle. 

In April 1993, the veteran underwent VA examination for PTSD.  
The examiner reviewed and recited the veteran's mental health 
history, according to the claims folder, in great detail.  A 
lengthy social history was recorded, as well as the veteran's 
in-service stressors and mental status examination.  The 
diagnoses were post-traumatic stress disorder, chronic, 
moderate to severe.  Included with this diagnosis was the 
mood swing pattern which apparently had been going on for 
many years, as shown by the earlier diagnosis of dysthymia in 
the record, plus the anxiety component which had not only 
been diagnosed before, but apparently went back to 1965; Axis 
IV, levels of stressors, extreme; and Axis V; functioning 
level of 60.  In summary, the examiner stated:  

At this time, both for psychiatric reasons and physical 
reasons, plus his age which is nearing 60, he is, I 
think, disabled enough that he is obviously 
unemployable....(h)is PTSD symptoms do appear somewhat 
worse than they did in the report done...in 1991.  

At VA examination in April 1994, the veteran was evaluated at 
length for PTSD, by way of a social and industrial survey by 
a social worker.  His claims folder was not available for 
review at the time of the examination.  The veteran told the 
examiner that he was seeking a 100 percent evaluation based 
on his belief that he was unemployable.  

At the corresponding VA examination for mental disorders, in 
April 1994, the veteran was given a special psychiatric 
examination with focus on PTSD.  The examiner noted that the 
diagnosis of PTSD had previously been made and was currently 
not an issue.  Again, the veteran claimed that he was 
unemployable secondary to his service-connected disabilities.  
The claims folder was available and reviewed by the 
psychiatric examiner.  

Mental status examination revealed that the veteran calmed 
down some in the interview as his various problems were 
explored.  He was oriented to month and year, and did not 
know the exact date.  He talked in an agitated fashion, 
disconnectedly, initially, but later calmed down and gave a 
clear picture as the interview proceeded for approximately 
one hour.  The examiner noted that the veteran acknowledged 
ideas of reference, that he had ideas of persecution, and 
thus had a paranoid trend to his thought, but denied 
hallucinations.  His anxiety level was fairly high, but he 
was not sweating.  The veteran acknowledged benefit from 
previous psychiatric treatment.  His mood was one of severe 
depression and he was agitated.  His judgment was poor and he 
did not trust it, giving it a score of 1 on a scale of 1 to 
10.  The examiner warned about the use of Valium or alcohol, 
aggravating his depression.  He had some insight.  

The examiner noted that the veteran had been in psychiatric 
treatment for some three years with a psychiatrist whom he 
saw as an outpatient and whom he trusted.  The veteran 
planned to get some treatment as an outpatient in the near 
future, and, according to the examiner, he badly needed this.  
It was noted that the veteran had had a recent emergency room 
visit at the Seattle VA.  

In conclusion, the examiner indicated that the diagnosis was 
Axis I, post-traumatic stress disorder, chronic, severe; Axis 
II, major depression without psychosis, severe; Axis IV, 
severe psychosocial stressors, catastrophic in wartime, 
despite which he served for 20 years overall; and Axis V, GAF 
scale, approximately 40.  The examiner stated that the 
veteran was unemployable in his current condition, both with 
his psychiatric disorder and his other physical ailments.  
Continued pressure was needed to emphasize treatment for him, 
because of element of suicide risk was evident, and his 
family was suffering in their concern for his well-being.  
The examiner stated that some consideration should be given 
to his unemployability and his possible increased degree of 
psychiatric impairment.  There was some basis for hoping for 
some return to work, of a modest nature, given the successful 
treatment of his depression and hopefully reduction in his 
chronic pain.  A marked improvement in his sleep pattern 
would also be necessary.  The prognosis was guarded.  The 
examiner noted that the veteran had some character defects, 
had had difficulty controlling aggression, had been 
susceptible to misconduct, and had several court martials.  
Despite this, he did complete 20 years of service.  Much of 
his current agitated depressive state was captured under 
Diagnosis II, above.  

In April 1994, the veteran underwent general VA examination.  
Physical examination was done, with emphasis on gouty 
arthritis, hypertension, the right ankle, and prostatitis.  
The impression was 1.)  History of gouty arthritis involving 
the feet and knees with evidence of recent attack, right 
foot; 2.)  Right ankle fracture with traumatic arthritis.  
Previous x-rays of the right ankle demonstrated old fracture 
deformity, interosseous bridging, pes cavus on the foot arch, 
and some degenerative changes of the mid foot joints as well 
as calcaneal spurring at the insertion of the plantar and 
Achilles tendon; 3.) benign prostatic hypertrophy with 
symptoms of chronic prostatism.  No further tests were 
ordered.

In an addendum, the examiner noted that, in April 1994, the 
veteran had had another examination at a military facility, 
and had several concerns different from this examiner's 
examination findings.  At the time of his examination at the 
military facility, his blood pressure was listed as 160/104.  
His prostate examination was recorded as showing a tender, 
enlarged prostate.  He was given a urological referral.  
Laboratory tests at that time revealed a normal urinalysis 
and uric acid at 7.4.  The veteran was concerned that the VA 
examiner listed his prostate as nontender.  However, 
according to the VA examiner, he found that the veteran had 
experienced an uncomfortable feeling with the examination 
that was within normal limits for the type or procedure, and 
the examiner found enlargement only.  

VA outpatient treatment records show treatment in 1996 for 
knee and elbow pain, swelling and complaints of and history 
of gout.  

In November 1996, the veteran underwent VA examination.  The 
impression after physical examination was that hypertension 
was fairly well controlled with medications.  There was no 
cardiovascular or cerebrovascular complication, and no 
angina; history of gouty arthritis, and arthritis of the 
right knee at that time; traumatic arthritis right ankle with 
chronic arthritis, limitation of movements as well as pain; 
and that the veteran also had prostatitis, most probably 
benign enlargement of the prostate.  

In November 1997, the veteran underwent VA examination.  The 
impression after physical examination revealed 
hypercholesterolemia, chronic pansinusitis, sinus headaches, 
and cervical spine pain, with degenerative changes.  

In May 1998, the veteran underwent VA examination.  Physical 
examination revealed that the veteran used a cane for 
ambulation.  Cardiac examination revealed a blood pressure in 
the left arm in a sitting position of 130/74, and heart rate 
of 96.  Lungs were clear to auscultation bilaterally.  
Peripheral pulses were intact in all extremities.  
Examination of the right ankle revealed range of motion 
limitation, flexion to 35 degrees, extension to 15 degrees.  
The ankle was tender to touch.  The right knee had range of 
motion limited to 90 degrees flexion, and 10 degrees of 
extension.  It was warm to touch with mild effusion.  The 
digital rectal examination revealed normal sphincter tone.  
The prostate revealed symmetric enlargement.  No nodularity 
or mass was noted.  

The examiner's impression was 1.) gouty arthritis involving 
bilateral knees, bilateral ankles; 2.) chronic right ankle 
pain, status post fracture with degenerative arthritis; 3.) 
hypertension, well controlled; 4.) hypertension with renal 
insufficiency and cardiomegaly; and 5.) benign prostatic 
hypertrophy.  

In April 2000, a VA medical opinion was obtained for the 
record, regarding the veteran's rheumatologic system.  A 
physical examination of the veteran was done, as was a review 
of his medical records.  Ranges of motion for all joints were 
performed and recorded, bilaterally.  In particular, knee 
flexion was 50 degrees bilaterally.  Regarding the right 
ankle, right inversion was 10 degrees, eversion was 10 
degrees, right plantar flexion was 50 degrees, and right 
dorsiflexion was 10 degrees.  The examiner noted that gouty 
arthritis was probably present in the knees, in addition to 
degenerative arthritis.  Regarding the ankles, the diagnosis 
was that there was no significant interval change in the old 
well-healed bony deformities of the right ankle, and that 
there was interval worsening in degenerative joint disease of 
the right ankle.  Moderate to severe degenerative joint 
disease was noted at the medial aspects of the feet, 
bilaterally.  

In the diagnosis section, the examiner stated:

1.  Regarding gout:  (the veteran) has a history of gout 
affecting predominately peripheral joints.  While he 
reports several attacks a year at the time of this 
review he had no acute gout.  He does not seek medical 
attention for most of these attacks but manages them at 
home.  He is on appropriate therapy for gout but his 
uric acid remains elevated.  Fortunately, he has no 
gouty tophi.  He reports his compliance with medications 
is good.  No weight loss is reported, which would be 
surprising for gout.  He remains anemic, which while not 
due to gout may be as a consequence of gouty treatments.  
Alternatively, his anemia could be due to a number of 
other causes, unrelated to his arthritis.  Radiologic 
evidence for gouty erosions was noted in 1996 in both 
metatarsal phalangeal joints and his right knee.  Recent 
radiographs don't suggest significant deterioration in 
these changes, although he does have some worsening of 
his degenerative joint disease, independent of the gout.  

2.  On the day of review the patient complained of 
multiple pains throughout his body.  This complaint was 
independent of any joint pain arising from his gout.  
Areas affected exceeded any area with a history of gouty 
synovitis.  Painful areas were noted in almost every 
area of his body, all joints and most skin.  
Consequently, the examination was difficult as the 
patient was very reluctant to fully participate on 
account of worsening pain.  Those areas noted as 
"abnormal due to pain..." were particularly affected.  
Of note, however, the patient's functional performance, 
i.e. entering the room, walking to the chair, walking to 
the bed, etc. suggested greater ability in joint 
movement and power than is suggested by the findings of 
the actual exam. 

3.  The patient has radiographic proven osteoarthritis 
(OA, degenerative joint disease).  He has ongoing pain 
in his right ankle and prefers to wear his cast for 
support.  He however has maintained balance and walks 
reasonably well with the support of a cane.  Walking 
unassisted on his right ankle is difficult....His OA 
affects several other joints including wrists, elbows, 
shoulders, spine, knees, ankles, toes.  He has some pain 
and discomfort arising from these joints in addition to 
pain arising from his gouty flares, but again on the day 
of this review his complaints of pain exceeded, in area 
and intensity, that which could be attributed to his 
arthritic joints.  

The VA examiner who rendered this opinion was the Acting 
Chief of the Arthritis Section.  

In April 2000, the veteran underwent VA examination for the 
joints.  Regarding gout arthritis, it was noted that the 
veteran was currently under treatment for the same.  The 
joints involved with the gout were both shoulders, knees, 
feet, and his wrists.  Any activity aggravated the joints.  
The incapacitating aggravation episodes happened about six to 
seven times a year, at which time several joints were 
involved.  Consistently among those joints were both feet, 
shoulders, knees, wrists, and elbows.  It was noted that the 
veteran also had traumatic arthritis of the right ankle.  The 
examiner stated that the ankles were not involved with gouty 
arthritis, nor were the hips or spine.  He took prednisone 
when the attacks flared-up.  

Physical examination revealed that the veteran was in 
moderately severe distress because of various joint pains.  
It was noted that the veteran walked with a cane and with a 
limp, on the left and the right.  The blood pressure at that 
time was controlled with the medications, and recorded as 
138/85, 138/88, 140/88, and 140/85.  

Rectal examination showed that the prostate was enlarged 
about 35 grams and was tender.  There was no discharge from 
the penis on prostatic massage.  There was no bladder 
tenderness, and no tenderness over the kidney regions.  There 
was no edema or signs of congestive heart failure.  

Upon joint examination, both wrists were slightly swollen.  
Hand grips were normal.  Both the knees were 5 degrees to 100 
degrees, beyond which he could not bend because of pain.  
From 75 degrees on, he complained of pain while bending the 
knees.  There was no instability of the knees detected.  The 
right ankle was slightly swollen and tender.  There was 
tingling and numbness in the right foot with tarsal tunnel 
syndrome-like symptoms.  Right ankle dorsiflexion and plantar 
flexion were 10 degrees and 45 degrees.  Eversion and 
inversion were 3 degrees and 20 degrees.  Left ankle 
dorsiflexion and plantar flexion were 20 degrees and 
40 degrees.  There were toe movements bilaterally.  There was 
swelling of the first metatarsophalangeal joint.  At all the 
painful joints, the strength was limited mostly by pain.  

Laboratory results showed that the veteran had mild anemia 
and leukopenia, due to the medications and chronic disease.  
There was mild renal insufficiency.  The PSA level was 2.5 at 
that time, which was about line level.  He had prostatomegaly 
and tenderness of the prostate.  There was benign prostatic 
enlargement.  

X-rays and diagnoses were as follows:  bilateral calcific 
peritendinitis and degenerative joint disease 
acromioclavicular joints; bilateral degenerative joint 
disease of the elbows, knees (right knee worsening) and 
wrists.  It was noted that hypertension was under fair 
control.  

In July 2000 VA records, it was noted that the veteran's 
hypertension was such that his blood pressure was 109/66, 
which was rather low for him, according to the examiner.  The 
impression was adequate control without symptoms of coronary 
disease.  Regarding gout, the veteran reported still getting 
an acute attack even though his serum urea was normal.  The 
veteran insisted that he was in compliance with his 
medication, and the examiner thought that questionable.  

VA outpatient treatment records, dated from 1995 to 2001, 
reveal that the veteran had continuous treatment for all of 
the claimed ailments.  He had injections for relief of ankle 
pain, and there are many interview notes regarding the 
veteran's state of mind regarding his PTSD symptoms.  
Noteworthy entries are listed above and below.  

Upon rheumatology examinations in January and February 2001, 
no active arthritis was seen.  A current podiatry note, dated 
in February 2001, showed an assessment of right ankle post-
traumatic arthritis, tarsal tunnel syndrome, gout.  

The most current psychiatric note, dated in June 2001, showed 
that the veteran still had paranoia and his thoughts and 
dreams still bothered him.  He felt that he could cope with 
them, and that his group sessions were helpful.  The examiner 
noted that the veteran had some improvement with his PTSD.  
The diagnosis was post-traumatic stress disorder, delusional 
disorder, paranoid type, and avoidant personality disorder.  


III.  Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  

The words "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2000).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (2001).  In particular, 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2001).

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59 (2000); see DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  


A.  Gouty Arthritis

By way of a January 1984 rating decision, service connection 
was granted for gout, and a 20 percent disability rating was 
assigned.  The grant was based upon the fact that the veteran 
was treated in service for chronic gout, with involvement of 
the knees and feet and was on medication for the same.  The 
veteran disagreed with the initial disability rating assigned 
for his service-connected gout, and he appealed the decision 
to the Board.

By way of a February 1985 decision, the Board denied an 
increased rating for gout.  The 20 percent rating was in 
effect thereafter, and as to a February 1990 rating decision, 
the veteran brought another appeal.  By way of a September 
1991 Board decision, the 20 percent evaluation for gouty 
arthritis remained in effect.  Thereafter, no change was made 
in the disability evaluation, and the veteran perfected this 
appeal.  Prior to the case coming to the Board, the RO, in a 
February 1997 rating decision, increased the evaluation for 
gouty arthritis from 20 to 60 percent, effective from May 21, 
1991.  

The veteran basically contends that his service-connected 
gouty arthritis of multiple joints should be rated as totally 
disabling.  

The record shows that the current rating of 60 percent has 
been assigned under Diagnostic Code 5017 of the Rating 
Schedule, which mandates the rating of gout to be 
accomplished under Diagnostic Code 5002.  

Diagnostic Code 5002 addresses rheumatoid arthritis, and 
mandates that the disability, when manifested as an active 
process, is to be rated as 60 percent disabling when there 
are less criteria than those for a total (100 percent) 
rating, but there is weight loss and anemia, productive of 
severe impairment of health or severely incapacitating 
exacerbation occurring four or more times a year, or a lesser 
number over prolonged periods of time.  The same diagnostic 
code provides for a 100 percent (total) rating when there are 
totally incapacitating, constitutional manifestations that 
are associated with active joint involvement.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5002, 5017 (2001).

The Board has reviewed the evidence pertinent to this claim, 
and determines that the higher evaluation of 100 percent for 
gouty arthritis is not warranted in this instance.  The VA 
treatment and examination medical records reviewed continue 
to show gout as a problem for the veteran, in terms of pain 
in his joints and the need for medication.  As indicated in 
medical opinion of April 2000, and previously, the veteran 
had no acute gout upon examination, he did not seek medical 
attention when he had an attack, no weight loss was reported, 
and there was worsening of degenerative joint disease, 
independent of gout.  In June 2000, the veteran reported that 
he still got attacks, but his serum urea was normal.  The 
evidence of record does not show total incapacitation due to 
gouty arthritis.  Therefore the 60 percent rating is the more 
appropriate rating in this case.  The higher evaluation of 
100 percent, is not warranted because there is not a totally 
incapacitating process with constitutional manifestations and 
active joint involvement.  

The Board has considered the possibility of referring this 
issue to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected gout; however, the evidence 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).  Rather, the 
record shows that the manifestations of that disability are 
essentially those contemplated by the current schedular 
evaluation.  It must be emphasized that disability ratings 
are not job-specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension Services for a 
rating outside the regular schedular criteria.


B.  Right Ankle

By way of a January 1984 rating decision, service connection 
was granted for fracture of the right ankle with traumatic 
arthritis, and a zero, or noncompensable, rating was 
assigned.  Thereafter, the Board, in a February 1985 
decision, denied a compensable rating for the right ankle 
disability.  In a June 1988 rating decision, the RO increased 
the rating, from zero to 10 percent, for the right ankle 
disability.  By way of a September 1991 Board decision, an 
evaluation in excess of 10 percent for the right ankle 
disability was denied.  By way of an April 1992 rating 
decision, the evaluation was increased, from 10 to 20 percent 
disabling, effective June 1, 1991, and the 20 percent 
evaluation has since remained in effect. 

Degenerative or traumatic arthritis, established by x-ray 
findings, is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Codes 5003, 5010.  
Standard ankle motion is 0 degrees to 20 degrees of 
dorsiflexion and 0 degrees to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

The veteran's right ankle disability has been rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, which pertains to limitation of motion of the ankle.  
Under this code, the maximum rating is 20 percent, and such 
is assigned for marked limitation of ankle motion.  

As indicated in the factual background section, the medical 
treatment and examination reports from 1983 to 2001 show 
right ankle arthritis with marked limitation of motion.  The 
effect of pain on limitation of motion during use or flare-
ups (see 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995)) does not affect the rating in the 
instant case, inasmuch as the veteran is currently assigned 
the maximum 20 percent rating under the ankle limitation of 
motion code.  Spencer v. West, 13 Vet. App. 376 (2000); 
Johnston v. Brown, 10 Vet. App. 80 (1997).

A 30 percent evaluation is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 for ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
0 and 10 degrees.  An evaluation under this code contemplates 
ankylosis of the ankle at certain angles (i.e. that the ankle 
is fused at said angles) and not flexion that is limited to 
these angles.  As noted in the medical records, the right 
ankle is able to move, albeit sometimes in a very limited 
fashion, and the medical evidence shows the ankle is not 
actually ankylosed (fused), let alone ankylosed in a position 
which would warrant a higher rating under Code 5270.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of 
the tibia and fibula, involving malunion, is rated 20 percent 
when there is moderate knee or ankle disability, and is rated 
30 percent when there is marked knee or ankle disability.  
This code also provides that impairment of the tibia and 
fibula, involving nonunion with loose motion requiring a 
brace, is rated 40 percent.  The veteran's initial injury to 
the right ankle included a fracture with traumatic arthritis.  
X-rays and diagnostic tests of record, have shown bony 
bridging between the distal tibia and fibula, and post-
traumatic deformity of the interosseous membrane in the 
distal tibiofibular region on the right, which may be 
characterized as malunion.  Associated right ankle disability 
includes severe traumatic arthritis, minimal ankle motion, 
pain, use of an ankle brace, and a limp which appears to be 
partly due to the ankle problem.  

This amounts to a marked right ankle disability associated 
with malunion of the fibula.  Thus, the Board concludes that 
a 30 percent rating is warranted for the condition under Code 
5262.  The benefit-of-the-doubt rule has been considered when 
reaching this decision.  38 U.S.C.A. § 5107(b).  An even 
higher rating of 40 percent under Code 5262 is not indicated, 
since there is no nonunion of the fibula.  In sum, the Board 
grants an increased rating, to 30 percent, for the right 
ankle disability under Code 5262.

Again, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  An 
extraschedular evaluation is not warranted for the veteran's 
service-connected right ankle disability at issue in this 
case since the evidence does not show that it presents an 
unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the right ankle disability has 
not, in and of itself, markedly interfered with employment.  
There is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the right ankle 
disability than that commensurate with the respective 
assigned rating.  Therefore, the regular schedular standards, 
with the evaluation currently assigned, adequately 
compensates the veteran for any adverse industrial impact 
caused by his right ankle disability.


C.  Hypertension

By way of a January 1984 rating decision, service connection 
was granted for hypertension, and a 10 percent disability 
rating was assigned.  The Board, in February 1985, denied an 
evaluation in excess of 10 percent for hypertension.  The 10 
percent rating remained unchanged, until an increased 
evaluation, from 10 to 20 percent, was granted by way of a 
June 1993 rating decision.  The veteran disagreed with the 20 
percent rating, and subsequently perfected this appeal.  

During the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective January 12, 1998.  See 38 C.F.R. § 4.104 (2000).  
The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment and post- 
amendment version to determine which version is more 
favorable.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, after a review of the relevant regulations, the 
Board finds that the schedular ratings applicable to 
hypertension (Diagnostic Code 7101) essentially did not 
change as a result of these new revisions, and the Board will 
adjudicate the veteran's claim pursuant to the regulations in 
effect at the time applicable.

The RO has rated the veteran's hypertension under Diagnostic 
Code 7101.  Under the pre-amendment regulations, hypertensive 
vascular disease (essential arterial hypertension) manifested 
by diastolic pressure readings that were predominantly 110 or 
more with definite symptoms of the disease warranted a 20 
percent disability rating.  If the symptoms were moderately 
severe and diastolic pressure readings predominantly 120 or 
more, a 40 percent evaluation was in order.  With diastolic 
pressure readings predominantly 130 or more and severe 
symptoms, a 60 percent evaluation may be warranted.  Finally, 
Note 1 indicated that when continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent would be assigned.  38 C.F.R. § 4.104, 
DC 7101 (1997).  As such, the use of medication was 
considered in the assignment of a rating.

Under the current regulations, now titled hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), a 20 percent disability rating may be 
warranted with diastolic pressure readings predominantly 110 
or more, or; systolic pressure predominantly 200 or more.  
With diastolic pressure predominantly 120 or more, a 40 
percent evaluation would be in order.  With diastolic 
pressure readings predominantly 130 or more, a 60 percent 
evaluation may be warranted.  Finally, Note 1 indicated that 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Hypertension is 
defined to mean that the diastolic blood pressure is 
predominantly 90 or greater.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2001).

Under either the old or revised criteria, the medical 
evidence relevant to the current appeal shows that the 
veteran's diastolic blood pressure has not exceeded 120, and 
that the systolic pressure has not exceeded 200.  The 
outpatient treatment reports showed that the veteran is 
currently on anti-hypertensive medications.  His blood 
pressure was 109/66 in June 2000, a reading said to be lower 
than his usual reading.  The medical evidence of record, upon 
examination and continued treatment, did not show that the 
diastolic pressure was predominantly 120 or more.  Although 
the veteran has asserted that his blood pressure has, in the 
past, exceeded those levels, his current disability rating is 
dependent upon the status of his blood  pressure as reflected 
by documented blood pressure readings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Because the medical evidence 
does not show that his diastolic pressure is predominantly 
120 or higher, or that the systolic pressure is predominantly 
200 or higher for the applicable time period, the criteria 
for a disability rating in excess of 20 percent for 
hypertension have not been met under either set of criteria.  
Accordingly, the preponderance of the evidence is against the 
claim of entitlement to a disability rating in excess of 20 
percent for hypertension.  

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors  
as marked interference with employment or frequent periods of  
hospitalization, as to render impractical the application of  
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the hypertension has resulted 
in any hospitalizations.  In addition, the evidence does not 
show that the hypertension, which is basically asymptomatic, 
because the veteran is on medication, has caused marked 
interference with employment.  


D.  Prostatitis

By way of a January 1984 rating decision, service connection 
for prostatitis was granted, and a 10 percent disability 
rating was assigned.  In February 1985, the Board denied a 
rating in excess of 10 percent for prostatitis.  From then 
until 1994, an increased rating remained denied, and therein 
the veteran disagreed and perfected this appeal to the Board.  

Prostatitis is rated under Diagnostic Code 7527, which 
contemplates prostate gland injuries, infections, 
hypertrophy, and postoperative residuals.  Diagnostic Code 
7257 prescribes rating such disabilities under the criteria 
for voiding dysfunction or urinary tract infection, whichever 
is predominant.  38 C.F.R. § 4.115b.

For voiding dysfunction, the disability should be rated as a 
particular condition as urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a. 

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence which requires 
the wearing of absorbent materials which must be changed less  
than 2 times per day is to be rated as 20 percent disabling.  
A 40  percent rating is warranted when such impairment 
requires the wearing of absorbent materials which must be  
changed 2 to 4 times per day.  38 C.F.R.  § 4.115a.

Urinary frequency with a daytime voiding interval between two  
and three hours, or awakening to void two times per night,  
warrants a 10 percent rating.  A 20 percent rating is  
warranted when there is a daytime voiding interval between 
one and two hours, or awakening to void three to four times 
per night.  A maximum 40 percent rating is warranted when 
there is a daytime voiding interval less than one hour, or 
awakening to void five or more times per night.  38 C.F.R. 
§ 4.115a.

Obstructed voiding manifested by obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year warrants the assignment of a noncompensable 
rating.  A 10 percent rating is warranted when there is 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  1. Post void residuals greater  
than 150 cc.  2.  Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec).  3. Recurrent urinary tract 
infections secondary to obstruction.  4. Stricture disease 
requiring periodic dilatation every 2 to 3 months.  38 C.F.R. 
§ 4.115a.  A maximum 30 percent rating is warranted for 
obstructed voiding manifested by urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. § 
4.115a.  

Urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year, and/or requiring intermittent  
intensive management warrants a 10 percent rating.  A maximum 
30 percent rating is warranted when urinary tract infection 
is manifested by recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.  
Poor renal function is to be rated as renal dysfunction.  
38 C.F.R. § 4.115a. 

Upon review of the evidence relevant to this claim, the Board 
determines that the preponderance of the evidence is against 
the veteran's claim in that his prostatitis disability is not 
manifested by a disability picture that more closely 
approximates voiding dysfunction requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  Additionally, the veteran's prostatitis is not 
manifested by urinary frequency with a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  There is no evidence of 
recurrent symptomatic infections that would warrant a 30 
percent evaluation under urinary tract infection.  The 
medical records do not suggest that the disability is 
currently underrated.  In fact, in June 2000, the veteran had 
an enlarged prostate but with no symptoms.  In the absences 
of symptoms, an increased evaluation is not warranted.  
Therefore, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
chronic prostatitis.  Hence, the veteran's request for an 
increased evaluation in  excess of 10 percent is denied. 


IV.  Earlier Effective Date

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  A decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2001).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (2001).  If a claimant wishes to reasonably raise 
CUE "there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2001).

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).

The Board notes that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Also, with regard to the terms "application" 
or "claim", the Board notes that once a formal claim for 
compensation has been allowed, receipt of a VA 
hospitalization report, a record of VA treatment or 
hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(1) (2001); see also 38 C.F.R. § 3.155(a).  The 
Board further notes that the Court has held that the VA has 
constructive knowledge of documents generated by VA medical 
facilities even if such records are not physically part of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Applicable laws and regulations further set out that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

In addition to the rating criteria set forth above in the 
section for increased ratings, specific to this claim is that 
before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

A 50 percent disability evaluation encompassed situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  Id.   

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community: 
there is evidence of totally incapacitating psychoneurotic 
symptoms bordering on the gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior and where the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Effective November 7, 1996, 38 C.F.R. § 4.130, the criteria 
for evaluating the psychiatric disabilities were revised.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).  Again, where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  Karnas 
v. Derwinski, supra.  

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).

Review of the veteran's claims file shows that the veteran 
initially filed a claim for service connection for an anxiety 
reaction on May 10, 1983.  By way of a January 1984 rating 
decision, service connection was granted for anxiety and a 
zero, or noncompensable, rating was assigned.  The veteran 
disagreed with the rating assigned, and perfected an appeal 
to the Board.  In a decision dated February 6, 1985, the 
Board denied an increased rating for anxiety.  New medical 
records were subsequently received.  

By way of a September 1985 rating decision, the disability 
rating was increased from zero to 10 percent.  When the 
veteran was advised in September 1986, that the 10 percent 
evaluation was continued, he had one year from the date of 
the letter (dated September 23, 1986) to appeal the decision.  
An appeal was never received by the RO.  The decision of 
September 1986 is considered final.  

On January 13, 1988, the veteran filed a claim for increase 
for his anxiety reaction, and by way of a June 1988 rating 
decision, the 10 percent evaluation was confirmed and 
continued.  The veteran was notified of the decision on July 
25, 1988, and he had one year thereafter to appeal the 
decision, but did not.  Therefore, the June 1988 rating 
decision is also considered final.  

On December 1, 1989, the veteran filed a claim for increase 
for his 10 percent anxiety reaction.  By way of a February 
1990 rating decision, the 10 percent evaluation was confirmed 
and continued.  On May 15, 1990, the veteran appealed the 
decision, and on January 15, 1991, a rating decision was done 
granting an increase from 10 to 30 percent.  At the time of 
the January 1991 rating decision, the disorder was 
reclassified to "PTSD with anxiety reaction."  The veteran 
was advised of this decision on January 28, 1991 and was 
notified that this was a partial grant, and that he had 60 
days to respond to this decision.  The veteran did not 
respond to the notification letter.  

However, the veteran, in a letter dated May 1, 1991, stated 
that he should be getting a 30 percent rating, and not 10 
percent, for his anxiety reaction/PTSD.  On May 21, 1991, the 
veteran wrote a letter and included a statement therein that 
he wanted increased benefits.  On August 27, 1991, the 
veteran specifically stated in writing that he wanted an 
increased rating.  So, the Board, in its decision dated in 
September 1991, indicated (by introduction only) that the 
veteran's acceptance of a 30 percent evaluation resolved his 
appeal as to that issue.  Based on the veteran's letter dated 
May 1, 1991 and the Board's acceptance of the letter as 
satisfaction with the January 15, 1991 rating decision, the 
RO's January 15, 1991 rating decision is also final.  

By way of a June 1993 rating decision, the disability 
evaluation was increased from 30 to 50 percent, effective May 
21, 1991.  By way of a September 1994 rating decision, 
service-connected compensation for PTSD with anxiety reaction 
was increased from 50 to 100 percent disabling, effective May 
21, 1991.  The veteran disagreed with the effective date 
assigned for the 100 percent rating, and subsequently 
perfected this appeal.  

In letter which has no date stamp by VA, but which is dated 
November 23, 1995 by the veteran, the veteran contends that 
he is entitled to a 100 percent evaluation for his service-
connected psychiatric disability, retroactive to 1984, 
because he had the same symptoms with his nerves then, as he 
had upon being rated 100 percent disabled.  

The Board notes that there were final denials of a disability 
evaluation in excess of 10, and 30, percent, respectively, 
for the veteran's psychiatric disability, by the RO in 
February 1985, September 1986, June 1988, and January 1991.  
See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 1991).  Those final 
rating decisions preclude assignment of an effective date for 
the 100 percent evaluation for PTSD prior to January 15, 
1991.  See Lalonde v. West, 12 Vet. App. 377 (1999) (holding 
that a claim made prior to a final denial cannot serve as the 
basis for an earlier effective date); Perry v. West, 12 Vet. 
App. 365 (1999).  The Board further notes that the veteran 
has not in this case expressed an intent to claim, or 
identified a basis for a claim of, CUE in the prior RO 
decisions.

The evidence of record shows that the effective date of the 
100 percent evaluation, May 21, 1991, is the earliest date 
that evidence warranting a 100 percent evaluation is 
factually ascertainable.  That is, the veteran in this case 
filed a claim for increase in service-connected benefits on 
May 21, 1991, and for post-traumatic stress disorder with an 
anxiety reaction on August 27, 1991, after the disability was 
reclassified.  The 30 percent evaluation was confirmed by 
subsequent rating actions, until the rating decision dated 
September 19, 1994, wherein 100 percent rating was granted 
for post-traumatic stress disorder going back to May 21, 
1991; which was the date the veteran first filed a claim for 
increase in benefits after the January 15, 1991 rating 
decision.  

May 21, 1991 represents the earliest date of claim for 
increase in benefits the veteran filed after the rating 
decision dated January 15, 1991.  All the evidence of record 
prior to the January 15, 1991 rating decision had been 
previously considered and cannot be reconsidered as the 
decisions involving those records were all final.  

The Court and VA's General Counsel have interpreted the 
provisions of 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as 
meaning that if the increase occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  

Where the increase occurred more than one year before receipt 
of claim the effective date for the increase is the date of 
the claim.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997) 
(the Board notes that VA must review all the evidence of 
record, not just evidence not previously considered, to 
determine the proper effective date).

Therefore, even if the Board could now read the medical 
evidence then of record in a different light, and read such 
evidence as showing entitlement to a 100 percent evaluation, 
the increase would have been factually ascertainable more 
than one year before the veteran's May 1991 claim, and would, 
therefore, not serve as an appropriate basis for assigning an 
earlier effective date.  The Board has thus considered 
whether the medical evidence of record is indicative of an 
increase prior to May 21, 1991, or if such could be 
considered a claim for increase within one year prior to May 
21, 1991.  Review of the evidence of record fails to reveal 
an increase in PTSD symptomatology was factually 
ascertainable within the year prior to May 21, 1991.  

That is, the competent medical records fail to show that the 
veteran's PTSD resulted in virtual isolation, that he 
manifested totally incapacitating psychoneurotic symptoms due 
to PTSD, or demonstrable inability to maintain employment 
based on PTSD or other in the year prior to May 21, 1991.  
See Harper v. Brown, 10 Vet. App. 125 (1997).  Furthermore, 
no new evidence showing the veteran's PTSD being 100 percent 
disabling prior to May 21, 1991 has been received subsequent 
to his filing a claim for increase.  

In sum, a review of the entire evidentiary record reveals no 
records in the interim between the last final decisions of 
record pertinent to PTSD evaluation or entitlement to TDIU 
benefits and May 21, 1991, that may be accepted as an 
informal claim for increase, and reveals no evidence that an 
increase was first factually ascertainable within the year 
prior to receipt of the May 21, 1991 claim for an increase.  
Accordingly, an effective date prior to May 21, 1991 is 
denied.


V.  Automobile Allowance/or Adaptive Equipment

By way of an August 1996 rating decision, entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only was denied, as the veteran did not meet the regulatory 
criteria.  The veteran disagreed with the rating action, and 
subsequently perfected this appeal.  The veteran contends 
that he is entitled to an automobile or other conveyance and 
adaptive equipment based on impairment due to his service-
connected disabilities. 

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C. 3902 
(including all State, local, and other taxes where such are 
applicable and included in the purchase price) and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of this section.

(a)  Service.  The claimant must have had active military, 
naval or air service.  (b) Disability.  (1)	One of the 
following must exist and be the result of injury or disease 
incurred or aggravated during active military, naval or air 
service; (i) 	Loss or permanent loss of use of one or both 
feet; (ii) 	Loss or permanent loss of use of one or both 
hands; (iii)	Permanent impairment of vision of both eyes:  
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye.  (iv) 	For adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.308 (a) (b) (2001).  

The term adaptive equipment, means generally, that equipment 
which must be part of or added to a conveyance manufactured 
for sale to the general public to make it safe for use by the 
claimant and to assist him or her in meeting the applicable 
standards of licensure of the proper licensing authority.  38 
C.F.R. § 3.808(e) (2001).

The Board finds that the veteran's contention that his 
service-connected disabilities cause impairment which 
warrants benefits such as an automobile or adaptive equipment 
is not supported by the medical evidence.  The preponderance 
of the evidence reflects that the veteran's service-connected 
disabilities have not resulted in loss or permanent loss of 
use of one or both feet; loss or permanent loss of use of one 
or both hands; permanent impairment of vision of both eyes 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses, or a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye.  

The disorders also have not resulted in ankylosis of one or 
both knees or one or both hips.  The Board notes that 
impairment attributable to nonservice-connected disabilities 
may not be considered. 38 C.F.R. § 4.14.  Entitlement to 
automobile or adaptive equipment is not established because 
the veteran does not have any of the required service-
connected conditions.  Accordingly, the claim is denied.  


ORDER

An evaluation in excess of 60 percent for gouty arthritis is 
denied.

An evaluation of 30 percent is granted for residuals of a 
fracture of the right ankle, with traumatic arthritis, 
subject to the regulations pertinent to the disbursement of 
monetary funds.  

An evaluation in excess of 20 percent for hypertension is 
denied.

An evaluation in excess of 10 percent for prostatitis is 
denied.  

An effective date earlier than May 21, 1991 for the grant of 
a 100 percent evaluation for post-traumatic stress disorder 
is denied.

Entitlement to an automobile or other conveyance and adaptive 
equipment, or for adaptive equipment only, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

